Citation Nr: 1046874	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in October 2008, a statement of the case was issued in July 
2009, and a substantive appeal was received in August 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

An examination conducted for separation purposes on May 15, 1968, 
reflects a blood pressure reading of 160/78.  The examiner 
recommended a follow-up for elevated blood pressure.  A May 27, 
1968 clinical entry reflects that the Veteran had elevated blood 
pressure on physical examination and he returned in 3 days 
succession afterward.  His blood pressure was running between 
142/74 down to 132/76.  The examiner stated that a change to 
normal would be noted on the physical examination form.  On the 
separation examination report, next to the recommendation of a 
follow-up for elevated blood pressure, a blood pressure reading 
of 132/76 is reflected.

The VA outpatient treatment records on file reflect a diagnosis 
of hypertension in or about 1999.  

Correspondence dated in September 2010 from W.T., M.D., from the 
Orlando VA Community Living Center, reflects that the Veteran was 
admitted to the Center in August 2010 following hospitalization 
for CVA (stroke) in July 2010.  Dr. W.T. reviewed the Veteran's 
military medical record and stated that he was identified as 
having high blood pressures at that time, but was not treated, 
nor was follow-up recommended.  He has had hypertension for years 
and despite treatment subsequent suffered the effects of it with 
vascular damage and strokes.  Dr. W.T. opined that the elevated 
blood pressures identified during service were not appropriately 
investigated or treated, and that had this been identified as 
hypertension and treated at that time, the Veteran would likely 
have not subsequently had vascular damage and stroke.  Dr. W.T. 
opined that his current condition and disability is connected to 
the untreated hypertension documented in service.

In light of such opinion from Dr. W.T., the Board has determined 
that the Veteran should be afforded a VA examination to assess 
the nature and etiology of his hypertension.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Updated VA treatment records from the VA Medical Center (VAMC) in 
Tampa, Florida, for the period December 11, 2007, to the present 
should be associated with the claims folder.  The Veteran's 
treatment records from the Orlando VA Community Living Center 
should be associated with the claims folder.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran's treatment records from the 
Tampa VAMC for the period December 11, 2007, to 
the present should be associated with the claims 
folder.  If such efforts prove unsuccessful, 
documentation to that effect should be added to 
the claims folder.

2.  The Veteran's treatment records from the 
Orlando VA Community Living center should be 
associated with the claims folder.  If such 
efforts prove unsuccessful, documentation to that 
effect should be added to the claims folder.

3.  AFTER completion of the above, schedule the 
Veteran for a VA examination to determine the 
nature and etiology of his hypertension.  It is 
imperative that the claims file be made available 
to the examiner in connection with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
test and clinical findings should be clearly 
reported.  After reviewing the claims file and 
examining the Veteran, the examiner should opine 
as to whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's hypertension had its clinical onset in 
service, or is otherwise related to his period of 
service.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinion with 
the service treatment records, to include the May 
1968 separation examination, post-service medical 
records, the September 2010 opinion from Dr. 
W.T., and lay statements of the Veteran.

4.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
issue of entitlement to service connection for 
hypertension.  If the benefit sought is not 
granted in full, the Veteran should be furnished 
an appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



